Citation Nr: 0830571	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-06 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hammertoe 
deformity.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1950 to April 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On VA examination in November 2004, the examiner concluded 
that the veteran's hammertoe deformities were not the result 
of the service-connected residuals of fractures of the left 
tibia and fibula. 

In February 2005, a VA staff podiatrist stated that the 
hammer toe deformity was possibly due to the 1/2 inch left leg 
discrepancy. 

On the current record, the evidence is inconclusive as to 
whether the current bilateral hammer toe deformity is caused 
or made worse by the service-connected residuals of fractures 
of the left tibia and fibula. 

As the record does not contain sufficient evidence to decide 
the claim, further development under the duty to assist is 
needed.  38 C.F.R. § 3.159(c)(4). 



Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a podiatrist to determine 
whether it is as likely as not that the 
current hammer toe deformity, singularly 
or bilaterally, is caused by or 
aggravated by the service-connected 
residuals of fractures of the left tibia 
and fibula.  The claims folder should be 
made available to the examiner for 
review. 

In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance of internal 
rotation of the left knee in 
relation to the left ankle and a 1/2 
inch left leg discrepancy. 

Also, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility." Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so evenly 
divided that it is medically sound 
to find in favor of as it is to find 
against.

And the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress as contrasted to a 
worsening of symptoms.

2. After the requested development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.  



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

